EXHIBIT 13.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Annual Report of Levon Resources Ltd. (the "Company") on Form 20-F for the year ended March 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the "Report"). I, Annie Chan, Principal Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: (3) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (4) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 5, 2012 By: /s/ Annie Chan Annie Chan, Principal Financial Officer A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. The foregoing certification is being furnished solely pursuant to 18 U.S.C. §1350 and is not being filed as part of the annual report or as a separate disclosure document.
